PER CURIAM:
William Cunningham appeals a district court order and judgment order adopting the magistrate judge’s report and recommendation, granting the Defendants’ motion to dismiss and dismissing his civil rights complaint challenging provisions of the West Virginia Sex Offender Registration Act (“Act”), West Va.Code Ann. §§ 15-12-1 — 15-12-10 (LexisNexis 2004 & Supp.2007). We have reviewed the record and the district court’s order and affirm for the reasons cited by the district court. See Cunningham v. Lemmon, No. 6:06-cv-00169, 2007 WL 895866 (S.D.W.Va. Mar. 22, 2007). Cunningham has filed motions to certify questions to the United States Supreme Court and to file a supplemental informal brief. We deny the motions and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.